21-10561-mew   Doc 41-1   Filed 04/06/21 Entered 04/06/21 18:36:48   Exhibit A:
                           Creditor List Pg 1 of 5



                                 Exhibit A
                               Creditor List
                                                                21-10561-mew                           Doc 41-1                Filed 04/06/21
                                                                                                                                          Creditor List
                                                                                                                                                        Entered 04/06/21 18:36:48                                    Exhibit A:
                                                                                                                                Creditor List Pg 2 of 5

Creditor Name                                 Address 1                                       Address 2                         Address 3                      Address 4               Address 5   City              State   Zip Code     Country     Email
                                                                                                                                                                                                                                                      danielle.emil@wework.com
125 S Clark Street Tenant LLC (WeWork)        115 West 18th street                                                                                                                                 New York          NY      10011                    WE-US-95317@wework.com
                                                                                                                                                                                                                                                      claims@8x8.com
8x8                                           675 Creekside Way                                                                                                                                    Campbell          CA      95008                    notices@8x8.com
Adam Cherubini                                206 Waterside Drive                                                                                                                                  North Falmouth    MA      02556                    adam.cherubini@gmail.com
Adrian Katz                                   15 Hart Lane                                                                                                                                         Weston            CT      06883
Alabama Secretary of State                    Business Services Division                      RSA Plaza                         Suite 580                      770 Washington Avenue               Montgomery        AL      36104
Ana Ontaneda                                  21-38 31st Street                               Apt 3-O                                                                                              Astoria           NY      11105                    ana.ontaneda1@gmail.com
Andreas Rothbauer                             39 Wisteria Drive                                                                                                                                    Naugatuck         CT      06770
Andrew Olson                                  1249 Maple Avenue                                                                                                                                    Wilmette          IL      60091                    Drew@drewolson.org
Ann Mutahi                                    223 W. 38th Street                              Unit 1295                                                                                            New York          NY      10018                    annmmutahi@gmail.com
Anthem Blue Cross Blue Shield                 Attn: Amie Neubauer                                                                                                                                                                                     amie.neubauer@anthem.com
Arizona Secretary of State                    Business Services                               State Capitol, Executive Tower    1700 West Washington Street    Suite 220                           Phoenix           AZ      85007
Astrid Carati                                 200 Biscayne Boulevard Way                      #1109                                                                                                Miami             FL      33131                    astridcarati@hotmail.com
Asure PTM                                     3700 North Capital of Texas Hwy                 #350                                                                                                 Austin            TX      78746
Bahveshkumar Patel                            8 Morgan Way                                                                                                                                         Morgan Township   NJ      08831
Bain & Company, Inc.                          Attn: James Spoto                               131 Daartmouth Street                                                                                Boston            MA      02116
Bain eVolution Partners, L.P.                 Attn: Bill Doherty                              131 Daartmouth Street                                                                                Boston            MA      02048
Bank of America Corporation                   Attn: Andrew Golomb                             100 N Tryon Street                Suite 170                                                          Charlotte         NC      28225
Blake Evans                                   818 Whiteoak Terrace                                                                                                                                 Canton            GA      30115                    blakerevans@yahoo.com
Brian Haezebroeck                             8302 NW Chevalia Drive                                                                                                                               Grimes            IA      50111                    haezebroeck@msn.com
Brooke Davies                                 1 Hyatt Lane                                                                                                                                         Westport          CT      06880
Caitlin Gallagher                             420 Greenley Road                                                                                                                                    New Canaan        CT      06840                    caitlin.gloria.gallagher@gmail.com
California Secretary of State                 1500 11th Street                                                                                                                                     Sacramento        CA      95814
Callum Sutherland                             102 Pine Street                                                                                                                                      Greenwich         CT      06830                    callumsuth@gmail.com
Caroline Johnson                              152 2nd Avenue                                  Apt 4A                                                                                               New York          NY      10003                    caroline_johnson14@yahoo.com
Charles Bronowski                             72B Columbus Avenue                                                                                                                                  Pleasantville     NY      10570                    bronowski@hotmail.com
Charles Brough                                1650 West Division Street                       1650-B                                                                                               Chicago           IL      60622                    cbrough10@gmail.com
Charles Nahum                                 10 Biddulph Road                                                                                                                                     London                    W9 1JB       UK
Charles Schuyler Neuhauser                    4 Stable Road                                                                                                                                        Tuxedo Park       NY      10987                    csneuhauser98@gmail.com
Christopher A. Codik                          2504 Scott Street                                                                                                                                    San Francisco     CA      94115
CIBC Bank                                     Attn: Catherine M. Johnson                      120 S. LaSalle Street             Floor 7                                                            Chicago           IL      60603
CIBC Bank                                     Attn: Catherine M. Johnson                      181 West Madison Street           36th Floor                                                         Chicago           IL      60602
Citibank, N.A.                                3800 Citibank Center Building B                 1st Floor                                                                                            Tampa             FL      33610
CNM Consultants Ltd.                          Attn: Charles Nahum                             10 Biddulph Road                                                                                     London                    W9 1JB       UK
Colin Nicholson                               4102 Beau Chene Drive                                                                                                                                Lake Charles      LA      70605                    colin.m.nicholson@gmail.com
Colorado Secretary of State                   1700 Broadway                                   Suite 550                                                                                            Denver            CO      80290
Connecticut Secretary of State                165 Capitol Avenue                                                                                                                                   Hartford          CT      06106

Corporation Counsel of the City of New York   Attn: James E. Johnson & Gabriela Cacuci        Tax and Bankruptcy Division       100 Church Street                                                  New York          NY      10007
Cutter Mill Partners LLC                      Attn: Steven A. Shenfeld                        60 Cutter Mill Road               Suite 303                                                          Great Neck        NY      11021
Dana Katz                                     15 Hart Lane                                                                                                                                         Weston            CT      06883
Delaware Secretary of State                   Division of Corporations                        John G. Townsend Bldg.            401 Federal Street             Suite 4                             Dover             DE      19901
Denise Filauro                                2166 Broadway                                   Apt 4C                                                                                               New York          NY      10024                    denise.filauro@gmail.com
Dinesh Kumar                                  8 Clayton Street                                                                                                                                     Westport          CT      06880                    hdinkumar@yahoo.com
Donatus Anusionwu                             105 15th Street                                 Apt 2L                                                                                               Brooklyn          NY      11215                    danusionwu@gmail.com
EcoBan Ventures LLC                           Attn: Barry F. Westfall                         4552 Sanderling Lane                                                                                 Boynton Beach     FL      33436
Elizabeth McNichol                            360 W.22nd Street                               Apt 12P                                                                                              New York          NY      10011                    emcnich@gmail.com
Elyse Herz-Lau                                4 Daybreak Lane                                                                                                                                      Westport          CT      06880
Emily Cox                                     757 Willow Creek Drive                                                                                                                               Atlanta           GA      30328                    Emilymcox13@gmail.com
Erin Kiekhofer                                403 Main Street                                 #211                                                                                                 San Francisco     CA      99105                    ek.kelsey@gmail.com
Euler Hermes North America Holding,
Inc. (f/k/a EULER ACI Holding, Inc.)          Attn: Louise Jordan                             800 Red Brook Blvd                                                                                   Owings Mills      MD      21117
Farkouh Furman & Faccio LLP                   Attn: Fred C. Farkouh                           460 Park Avenue                   12th Floor                                                         New York          NY      10022                    ffarkouh@fffcpas.com
Federal Communications Commission             445 12th Street SW                                                                                                                                   Washington        DC      20554
Felipe Zwanzger                               5016 NW 113th Place                                                                                                                                  Doral             FL      33178                    fzwanzger7@gmail.com
Finacity Corporation                          15 Hart Lane                                                                                                                                         Weston            CT      06883
Flores (FSA)                                  Attn: Tyler Walton, Associate Account Manager                                                                                                                                                           Tyler.Walton@flores247.com
Florida Secretary of State                    The Centre of Tallahassee                       2415 N. Monroe Street             Suite 810                                                          Tallahassee       FL      32303
Gallagher                                     100 Northfield Drive                            Second Floor                                                                                         Windsor           CT      06095
Georgia Secretary of State                    2 MLK Jr. Drive                                 Suite 313                         Floyd West Tower                                                   Atlanta           GA      30334-1530
                                              Attn: Harborview Directors Limited - Beverley                                                                                                                                                           beverley@martynfiddler.aero
Greensill Capital (IOM) Limited               Todd and Martin Fiddler                         Douglas Chambers, North Quay                                                                         Douglas                   IM 1 4LA     Isle of Man Martin@martynfiddler.aero
Greensill Capital (UK) Limited                Attn: Peter Bodin                               1 Southampton Street              Covent Garden                                                      London                    WC2R 0LR     UK          peter.bodin@gti.gt.com




In re Greensill Capital Inc.
Case No. 21-10561                                                                                                                                    Page 1 of 4
                                                              21-10561-mew                              Doc 41-1        Filed 04/06/21
                                                                                                                                   Creditor List
                                                                                                                                                 Entered 04/06/21 18:36:48                          Exhibit A:
                                                                                                                         Creditor List Pg 3 of 5

Creditor Name                               Address 1                                        Address 2                   Address 3                       Address 4    Address 5   City              State   Zip Code     Country   Email

Greensill Capital Management (UK) Limited) Attn: Peter Bodin                                 1 Southampton Street        Covent Garden                                            London                    WC2R 0LR     UK        peter.bodin@gti.gt.com
Griffith Williams                          1448 Park Avenue                                                                                                                       River Forrest     IL      60305                  griffw@gmail.com
Guardian (Dental Plan)                     Attn: Rich Lombard                                                                                                                                                                      Rich_Lombard@glic.com
                                           Cedar Risk Management
Hanover Insurance                          & Insurance Services, Inc.                        349 State Route 31          Suite 201                                                Flemington        NJ      08822
Hugh McKee                                 270 W 132nd Street                                                                                                                     New York          NY      10027                  hughmckee@gmail.com
Ian Sales                                  1330 Boylston Street                              Unit 619                                                                             Boston            MA      02215                  Ian.jt.sales@gmail.com
                                           12700 Park Central, Suite 1910
iiPay                                      Dallas, Texas 75251                               Attn: Jason Grimes                                                                                                                    jason.grimes@iipay.com
Illinois Secretary of State                213 State Capitol                                                                                                                      Springfield       IL      62756
Indiana Secretary of State                 Business Services Division                        302 W. Washington Street    Room E018                                                Indianapolis      IN      46204
Indirah Toovey                             1413 Horseshoe Drive                                                                                                                   North Bellmore    NY      11710                  indi2v50@gmail.com
Internal Revenue Service                   2970 Market St.                                   Mail Stop 5-Q30-133                                                                  Philadelphia      PA      19104-5016
Internal Revenue Service                   Insolvency Section                                31 Hopkins Plz              Room 1150                                                Baltimore         MD      21201                  SBSE.Insolvency.Balt@irs.gov
Internal Revenue Service                   Centralized Insolvency Operation                  P.O. Box 7346                                                                        Philadelphia      PA      19101-7346
Iowa Secretary of State                    First Floor, Lucas Building                       321 E. 12th St.                                                                      Des Moines        IA      50319
Iron Mountain Secure Shredding, Inc.       One Federal Street                                                                                                                     Boston            MA      02110
Jacob Streit                               46 Mohawk Avenue                                                                                                                       Corte Madera      CA      94925                  jakes918@gmail.com
Jair A. Martinez                           126 N. Taylor Avenue                                                                                                                   Norwalk           CT      06854
James Doran                                778 Quincy Street                                                                                                                      Brooklyn          NY      11221                  James.doran@gmail.com
Jamey Ross                                 415 Ridge Street                                                                                                                       Mineral Point     WI      53565                  ROSSJAMEY@GMAIL.COM
Jason Kim                                  429 E. 52nd Street                                23C                                                                                  New York          NY      10022
Jeffrey Gulbin                             198 Chestnut Hill Road                                                                                                                 Wilton            CT      06897
Jennifer Ganzi                             181 Colonial Road                                                                                                                      Summit            NJ      07901                  jenganzi@gmail.com
Jennifer Wampler                           125 Aspen Lane                                                                                                                         Park City         UT      84098                  jennywampler1@gmail.com
Jeremy B. Blatt                            11 Ravenwood Drive                                                                                                                     Weston            CT      06883
Jim Leonard                                171 Lounsbury Rd                                                                                                                       Ridgefield        CT      06877                  jmleonardjr@gmail.com
Joe Weisskopf                              8809 Burdette Road                                                                                                                     Bethesda          MD      20817                  JWEISSKOPF@MSN.COM
John Furr                                  1209 W. Princess Anne Rd.                                                                                                              Norfolk           VA      23507                  johnofurr@gmail.com
John Smith                                 306 E Center Avenue                                                                                                                    Lake Bluff        IL      60044                  johnswood77@gmail.com
John Zimmerman                             321 E 43rd Street                                 Apt 802                                                                              New York          NY      10017                  j.zimmerman@yahoo.com
Jon Viter                                  1165 SE 14th Avenue                                                                                                                    Canby             OR      97013                  JVITER@GMAIL.COM
Jonathan Ellman                            186 Collins Street                                                                                                                     San Francisco     CA      94118
                                           Attn: Ben Rosenblum on behalf of Finacity
Jones Day                                  Corporation                                       15 Hart Lane                                                                         Weston            CT      06883
                                           Attn: Joshua Berick on behalf of Farkouh Furman
Jones Day                                  & Faccio LLP                                      250 Vesey Street                                                                     New York          NY      10281-1047             jberick@jonesday.com
Kajoda Trust                               Attn: Kajoda Trustee                              5522 Mill Creek Road                                                                 San Diego         CA      92130
Katherine Sinclair                         1615 North Chipmunk Lane                                                                                                               Silverthorne      CO      80498                  katy@jasinclair.com
Katz Family Trust                          15 Hart Lane                                                                                                                           Weston            CT      06883
Kevin Lawler                               63 Tallmadge Avenue                                                                                                                    Chatham           NJ      07928                  kevinrlawler@gmail.com
Kevin Zimoulis                             377 Glenbrook Road                                                                                                                     Stamford          CT      06906
Kristine Schweinsberg                      3710 Avenue S                                                                                                                          Brooklyn          NY      11234                  Kristine11215@gmail.com
Lee Johnson                                93 Park Avenue                                                                                                                         Danbury           CT      06810
Leyla Tachmamedova                         114 MacDougal                                     Apt 5                                                                                New York          NY      10012                  leilatach@yahoo.com
                                           Payroll Support TKH
Lincoln Life                               Lincoln Financial Group                           1300 S. Clinton Street                                                               Ft. Wayne         IN      46802
Louisiana Secretary of State               Commercial Division                               8585 Archives Ave.                                                                   Baton Rouge       LA      70809
Lucia Martinez                             1202 Briar Ridge Drive                                                                                                                 Houston           TX      77057                  Luciamartinezcfa@gmail.com
Manuel Buraglia                            500 Brickell Avenue                               Apt 902                                                                              Miami             FL      33131                  manburaglia@hotmail.com
Marcus Wunderlich                          367 Third Street                                  Apt 201                                                                              Jersey City       NJ      07302                  wunderlichmarcus@yahoo.com
Margaret Stock                             77 Park Avenue                                    Apt 1515                                                                             Hoboken           NJ      07030                  margaretmstock@gmail.com
Maria Hernandez                            9508 Lake Serena Drive                                                                                                                 Boca Raton        FL      33496                  julianahernandez0802@gmail.com
Marisa Lazatin                             217 Watchung Ave                                                                                                                       Montclair         NJ      07043                  marisabgorman@gmail.com
Maryland Secretary of State                100 Community Place                                                                                                                    Crownsville       MD      21032
Massachusetts Secretary of State           Corporations Division                             McCormack Building          One Ashburton Place             17th Floor               Boston            MA      02108
Matthew Harrison                           1190 Turner Mountain Rd                                                                                                                Charlottesville   VA      22903                  mbh822@gmail.com
Matthew Tocks                              19 Orchard Lane                                                                                                                        New Canaan        CT      06840                  tocksme@yahoo.com
Matthew Wright                             1025 9th Street                                                                                                                        West Linn         OR      97068                  matthewwright@gmail.com
Maureen Slattery                           525 East 14th Street                              Apt 8F                                                                               New York          NY      10009                  maureenbslattery@yahoo.com
Melissa Clemente                           112 Jordyn Court                                  Apt 6A                                                                               Matawan           NJ      07747                  Melissa.a.clemente@gmail.com
Michael Chan                               35 W. 64th Street                                                                                                                      New York          NY      10023                  michaelchannyc@gmail.com
Michael D. Rodgers                         118 Stonecrest Road                                                                                                                    Ridgefield        CT      06877
Michael Pilat                              134 East 56th Street                                                                                                                   Westmont          IL      60559                  mike@mikepilat.com




In re Greensill Capital Inc.
Case No. 21-10561                                                                                                                              Page 2 of 4
                                                                  21-10561-mew                      Doc 41-1                   Filed 04/06/21
                                                                                                                                          Creditor List
                                                                                                                                                        Entered 04/06/21 18:36:48                                  Exhibit A:
                                                                                                                                Creditor List Pg 4 of 5

Creditor Name                                  Address 1                                  Address 2                             Address 3                      Address 4              Address 5   City             State   Zip Code     Country   Email
Michael Young                                  15 Hart Lane                                                                                                                                       Weston           CT      06883
Michigan Secretary of State                    Dept of Licensing and Regulatory Affairs   Ottawa Building                       611 W. Ottawa                  P.O. Box 30004                     Lansing          MI      48909
Mike Gilhuley                                  949 Washington Drive                                                                                                                               Centerport       NY      11721                  MGILHULEY@YAHOO.COM
                                                                                          Retirement Systems of Minnesota
Minnesota Secretary of State                   Business Services                          Building                              60 Empire Dr.                  Suite 100                          Saint Paul       MN      55103
Mireia Just                                    108 Cutler Road                                                                                                                                    Greenwich        CT      06831                  mire.just@gmail.com
Missouri Secretary of State                    600 West Main Street                                                                                                                               Jefferson City   MO      65101
Neil Hughes                                    299 Henry                                  Apt 2A                                                                                                  Brooklyn         NY      11201                  neil.hughes@gmail.com
New Hampshire Secretary of State               N.H. Department of State                   107 North Main Street                                                                                   Concord          NH      03301-4989
                                                                                          Division of Revenue and Enterprise
New Jersey Secretary of State                  Department of the Treasury                 Services                              PO Box 628                                                        Trenton          NJ      08625-0628
New Mexico Secretary of State                  New Mexico Capitol Annex North             325 Don Gaspar                        Suite 300                                                         Santa Fe         NM      87501
New York Attorney General                      Office of New York State                   Attorney General Letitia James        28 Liberty Street                                                 New York         NY      10005
New York City Department of Finance            Correspondence Unit                        One Centre Street                     22nd Floor                                                        New York         NY      10007
                                                                                          Division of Corporations, State
                                                                                          Records and Uniform Commercial
New York Secretary of State               Department of State                             Code                                  1 Commerce Plaza               99 Washington Avenue   6th Floor   Albany           NY      12231
New York State Department of Taxation and
Finance                                   Office of Counsel                               W.A. Harriman Campus                  Building 9                                                        Albany           NY      12227
Nichole Nguyen                            70 Battery Place                                Apt 801                                                                                                 New York         NY      10280                  9.nnguyen@gmail.com
                                                                                                                                                                                                                                                  rodriguezgazigila@icloud.com
Nicolas Rodriguez Gaziglia                     260 N 9th St                               Apt 6A                                                                                                  Brooklyn         NY      11211                  RodriguezGaziglia@outlook.com
Nimish Patel                                   32 Cranbury Road                                                                                                                                   Westport         CT      06880                  nimpatelis@gmail.com
North Carolina Secretary of State              2 South Salisbury Street                                                                                                                           Raleigh          NC      27601-2903
NYS Dept. Taxation & Finance                   Bankruptcy/Special Procedures Section      PO Box 5300                                                                                             Albany           NY      12205-0300
Office of the New York Secretary of State      123 William Street                                                                                                                                 New York         NY      10038-3804
Office of the New York State Attorney
General                                        28 Liberty Street                                                                                                                                  New York         NY      10005
Office of the New York State Secretary of      Division of Corporations
State                                          State Record and Uniform Commercial Code   One Commerce Plaza                    99 Washington Avenue           6th Floor                          Albany           NY      12231-0001

Office of the United States Trustee, Region 2 U.S. Federal Office Building                201 Varick Street                     Suite 1006                                                        New York         NY      10014

Office of United States Attorney for the SDNY 1 St Andrews Plaza                          Claims Unit Rm 417                                                                                      New York         NY      10007
Ohio Secretary of State                       22 North Fourth Street                                                                                                                              Columbus         OH      43215
Oregon Secretary of State                     ​Public Service Building                    255 Capitol St. NE                    Suite 151                                                         Salem            OR      97310

Pagliuco Opaiacz                               Attn: Anthony J. Pagliuco, Jr., CPA, MST   1000 Jorie Blvd.                      Suite 375                                                         Oak Brook        IL      60523                  tony@poacpa.com
Pathway Retirement                             Attn: Larry Newhouse                                                                                                                                                                               larryn@ldsco.com
                                               Bureau of Corporations and Charitable
Pennsylvania Secretary of State                Organizations                              401 North Street                      206 North Office Building                                         Harrisburg       PA      17120
Peter Greensill Family Trust                   Attn: Peter Greensill                                                                                                                                                                              PGFT@greensillfarming.com.au
Peter J. Grennan                               653 Orchard Street                                                                                                                                 Trumbull         CT      06611
Philip K. Nuelle                               15 Hart Lane                                                                                                                                       Weston           CT      06883
Pieter Frederik Boom                           31 Owenoke Way                                                                                                                                     Riverside        CT      06878                  PFBOOM01@GMAIL.COM
Pilot Fiber, Inc.                              Attn: Legal Department                     325 Hudson Street                     Floor 10                                                          New York         NY      10013                  legal@pilotfiber.com
Pravin Deva                                    5 Disesa Court                                                                                                                                     Norwalk          CT      06851                  pravindeva57@gmail.com
Rachelle Bower                                 330 W 56th Street                                                                                                                                  New York         NY      10019                  rbower1515@gmail.com
Rahul Parte                                    2315 Yellow Moon Circle                                                                                                                            Wanship          UT      84017                  rahulparte@gmail.com
Randolph Habeck                                323 Sound Beach Avenue                                                                                                                             Old Greenwich    CT      06870                  dolph.habeck@mac.com
Rhode Island Secretary of State                Business Services Division                 148 W. River Street                                                                                     Providence       RI      02904
RICOH USA                                      300 Eagleview Blvd.                                                                                                                                Exton            PA      19341
Ryan Waterman                                  2736 Larrabee Avenue                                                                                                                               Denver           IA      50622                  rwaterman@centurylink.net
S. Rony Mukhopadhyay                           1661 Bush Street                           Apt 9                                                                                                   San Francisco    CA      94109
Sadiq Madraswala                               111 Lawrence Street                        Apt 24J                                                                                                 Brooklyn         NY      11201                  madraswala.sadiq@gmail.com
                                                                                                                                                                                                                                                  dallen@sagerealty.com
                                                                                                                                                                                                                                                  sadamo@sagerealty.com
Sage Realty Corporation                        Attn: Damalie Allen                        767 Third Avenue                                                                                        New York         NY      10017                  lblanco@sagerealty.com
Samuel Ockman                                  5846 SE Insley Street                                                                                                                              Portland         OR      97206                  ockman@gmail.com
Sandeep M. Contractor                          Flat 201                                   Palazzo Residency                     17th Road                      Khar West                          Mumbai                   400052       IN
Sara Cassidy                                   338 Warwick Street                                                                                                                                 St. Pauls        MN      55105                  sara.elizabeth.cassidy@gmail.com
Sarood Baig                                    7505 Jester Boulevard                                                                                                                              Austin           TX      78750                  stbaig@gmail.com
Scott Cline                                    6016 Cardinal Road                                                                                                                                 Bettendorf       IA      52722                  SCBBALL33@GMAIL.COM
Securities & Exchange Commission               Office of the General Counsel              Attn: Michael A. Conley, Esq.         100 F St NE                                                       Washington       DC      20549                  SECBankruptcy-OGC-ADO@SEC.GOV
                                                                                                                                                                                                                                                  SECBankruptcy-OGC-ADO@SEC.GOV
Securities & Exchange Commission               New York Regional Office                   Attn: Richard Best, Regional Director Brookfield Place               200 Vesey Street       Suite 400   New York         NY      10281-1022             newyork@sec.gov



In re Greensill Capital Inc.
Case No. 21-10561                                                                                                                                    Page 3 of 4
                                                         21-10561-mew                           Doc 41-1              Filed 04/06/21
                                                                                                                                 Creditor List
                                                                                                                                               Entered 04/06/21 18:36:48                      Exhibit A:
                                                                                                                       Creditor List Pg 5 of 5

Creditor Name                         Address 1                                         Address 2                      Address 3                   Address 4   Address 5   City               State   Zip Code   Country   Email
Seidy Martinez                        59 Benedict Street                                                                                                                   Norwalk            CT      06850
Sequr                                 Attn: Adam Stein; Mike Maxsenti                   200 Ottley Drive NE                                                                Atlanta            GA      30324                mike@sequr.io
Shinichi Cowe                         24 Seir Hill Road                                                                                                                    Wilton             CT      06897                SRCOWE@GMAIL.COM
Social Security Administration        Office of the Regional Chief Counsel, Region II   26 Federal Plaza               Room 3904                                           New York           NY      10278
South Carolina Secretary of State     1205 Pendleton Street                             Suite 525                                                                          Columbia           SC      29201
Steve Lauricella                      110-34 73rd Road                                  Apt 2A                                                                             Forest Hills       NY      11375                steven.lauricella@gmail.com
Steven LePorin                        17 Mayfair Terrace                                                                                                                   Commack            NY      11725                steveleporin@gmail.com
Steven Shenfeld                       2A Melby Lane                                                                                                                        East Hills         NY      11576
Stuart Brister                        3918 E. Brookhaven Drive NE                                                                                                          Brookhaven         GA      30319
Susan Arbeit                          30 Fox Run Road                                                                                                                      Croton-on-Hudson   NY      10520
Swinda Salazar-Piquemal               1205 Magnolia Drive                                                                                                                  Indialantic        FL      32903                swindasp@gmail.com
Takumi Matsuzawa                      257 Kingsley Ave                                                                                                                     Palo Alto          CA      94301                Takumi.matsuzawa@gmail.com
Tarrant eVolution Partners, L.P.      Attn: Michael LaGatta                             301 Commerce Street            Suite 3300                                          Fort Worth         TX      76102
Tennessee Secretary of State          Division of Business Services                     312 Rosa L. Parks Avenue       Snodgrass Tower             3rd Floor               Nashville          TN      37243
Texas Secretary of State              Business & Commercial Section                     P.O. Box 13697                                                                     Austin             TX      78711
Thomas Coenen                         50 Bridge 4 Lane                                                                                                                     Pipersville        PA      18947                tcoenen@gmail.com
Thomas Heslenfeld                     48 Lockwood Lane                                                                                                                     Riverside          CT      06878
Thomas Owen                           14392 NE 46th Street                                                                                                                 Elkhart            IA      50073                towen@iowatelecom.net
Time Warner Cable Business Services   13820 Sunrise Valley                                                                                                                 Gerndon            VA      20171                william.sokolowski@charter.com
Tino Mehlmann                         127 Donaldson Avenue                                                                                                                 Rutherford         NJ      07070                tino.mehlmann@gmail.com
Tomer Gat                             84 Bayberry Lane                                                                                                                     Westport           CT      06880
United States Department of Justice   Office of the Attorney General                    950 Pennsylvania Avenue NW                                                         Washington         DC      20530-0001
Unum                                  Attn: Unum Client Service Center                                                                                                                                                     AskUnum@unum.com
US Department of Health and Human
Services                              Office of the General Counsel                     26 Federal Plaza               Room 3908                                           New York           NY      10278
Utah Secretary of State               Division of Corporations & Commercial Code        160 East 300 South             Second Floor                                        Salt Lake City     UT      84111
Utah Secretary of State               Division of Corporations & Commercial Code        160 E Broadway                                                                     Salt Lake City     UT      84112
Vinay Devalla                         45 Hayward Street                                 Apt 1802                                                                           Cambridge          MA      02142                devallavinay@gmail.com
VSP (Vision Plan)                     Attn: Angela Habblett                                                                                                                                                                angela.habblett@vsp.com
Warren Murphy                         295 Johnston Street                               Apt 365                                                                            Jersey City        NJ      07305                wmmurphy211@gmail.com
West Virginia Secretary of State      Office of the Secretary of State                  State Capitol Building                                                             Charleston         WV      25305
West Virginia Secretary of State      WV One Stop Business Center                       1615 East Washington Street                                                        Charleston         WV      25311-2126
WeWork New York                       115 West 18th Street                                                                                                                 New York           NY      10011
William Dix                           414 Amherst Dr SE                                                                                                                    Albuquerque        NM      87106                William.j.Dix@gmail.com
William Hartley-Urquhart              9111 Collins Avenue                               Unit N515                                                                          Surfside           FL      33154                roland.hartley@gmail.com
Wisconsin Secretary of State          Department of Financial Institutions              4822 Madison Yards Way         North Tower                                         Madison            WI      53705




In re Greensill Capital Inc.
Case No. 21-10561                                                                                                                        Page 4 of 4
